DETAILED CORRESPONDENCE
Status of Claims
This election/restriction requirement is in reply to the application filed on 3/18/2021. Claims 1-16 are currently pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 8-9 and 16 are drawn to a method and system for detecting anomalies present within a dataset, the method comprising: identifying at least one anomaly present within the dataset using an anomaly detection module, wherein the anomaly detection module performs comparison between current snapshot and previous snapshot of a time series data in the dataset and flags one or more anomalous data points to identify at least one anomaly, wherein the at least one anomaly includes, but not limited to, a data add anomaly and a data loss anomaly; wherein said data add anomaly is identified by comparing level of information present in the current snapshot to the level of information present in the previous snapshot and then flagging a data add anomaly if there is an addition of at least one level of information in current snapshot as compared to previous snapshot; and wherein said data loss anomaly is identified by comparing level of information present in the current snapshot to the level of information present in the previous snapshot and then flagging a data loss anomaly if there is a loss of at least one level of information in current snapshot as compared to previous snapshot, classified in G06Q 30/0201.
Claims 2-7 and 10-15 are drawn to a system for calculating a severity rank of anomalies present within a dataset, the system comprising: a severity calculator component, wherein the severity calculator component calculates the severity rank by assigning a weightage to at least one of the anomalies on the 20LTIP002 basis of pre-defined parameters, wherein the pre-defined parameters are based on a type of the anomalies, a metric of the anomalies and a depth of the anomalies, classified in G06Q 30/0201.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination I, has separate utility in identifying at least one anomaly present within a dataset by comparing information present in a current snapshot to information present in a previous snapshot and subcombination II, has separate utility in calculating a severity rank of at least one anomaly by assigning a weightage on the basis of pre-defined parameters, wherein the pre-defined parameters are based on a type of the anomalies, a metrics of the anomalies and a depth of the anomalies. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624